Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Using dielectric coating (i.e. insulation) on electrodes of electrosurgical devices is extremely common and it is well established that the thickness is of material importance to the function of the device, insulation too thick or thin being problematic (e.g. paragraph [0031] of US 2019/0099210 to Eggers). Due to the many functions of dielectric coatings the majority of devices are explicitly designed not to allow insulation breakthrough (see again [0031] of Eggers) which can have detrimental effects ranging from the coating no longer functioning (col. 1 lines 49-50 of US 6,293,946 to Thorne) to harming the patient (paragraph [0156] of US 2011/0137229 to Palti). If a device isn’t explicitly designed to prevent breakthrough it is still very common for the device to be able to detect a breakthrough and adjust power accordingly (e.g. col. 3 lines 8-21 of US 8,007,494 to Taylor, abstract of US 2013/0041355 to Heeren). The claimed invention includes (in simple language) an instrument with a coated electrode and a generator including a power source, a sensor and a controller which performs the steps of delivering an RF waveform to cause a breakthrough in the coating, determining whether the breakthrough has occurred based on the information provided by the sensor, and, depending on the determining step, executing a treatment algorithm. Devices that intentionally cause dielectric coating breakdown are rare but they do exist. The closest device to the claimed invention is US 2011/0054461 to Dickhans which includes an instrument with a coated electrode (fig. 2) and a generator including a power source (fig. 1) and a controller which delivers an RF waveform to cause a breakthrough in the coating followed by applying a treatment algorithm ([0031]). The only element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794